SaliNGER, J.
(dissenting). I. On the question whether certain testimony was rightly received over objection, it seems to me it is not material that objections made to other testimony were sustained. Surely, correct rulings excluding testimony do not cure erroneous rulings in receiving testimony. Among other things, the following testimony was admitted on part of the witness Kelso: He had stated that he had been a member of the police force in Ames for something like two years. Over objection that it was incompetent, irrelevant, and immaterial, he added that, during that time, he had had experience with tools used in the commission of the crime of burglary. After a question such as is about to be set forth had not been permitted to be answered, because it was leading in form, the witness was asked this:
“I will ask you whether or not those keys are such as are commonly used by people in legitimate ways. ’ ’
Objection was made that this was leading, suggestive, incompetent, irrelevant, and immaterial, and because it invades the province of the jury, and is a conclusion. Objection being overruled under due exception, the witness answered: “In my judgment they are not.” Defendant unsuccessfully moved to strike out this answer, on substantially the same grounds that were interposed to the question. The witness was next asked: “For what purpose are said keys, then, used?” Like objection was made, and this time sustained, on the expressed ground that the testimony was incompetent; that no foundation had been laid; and “that there is no showing he knows what they are used for, and the objection is sustained for that reason.” The next inquiry of which I think complaint may justly be made was this:
“Examine these exhibits, and state whether or not you know what those tools are designed, adapted, and commonly used for.”
Objections similar to the ones already set forth were made, and, under exception, overruled. But this time the answer was harmless. Then came the question asking the witness to state, *31“What these tools are commonly used for?” Like objection was made, among others, that the witness is asked for a conclusion and opinion; that this invades the province of the jury, they being the ones to determine for what purpose they can be used. The witness answered: “They are used commonly for the purpose of burglarizing.” The motion to strike this out for the same reasons was overruled. Then came another question, which was ruled out on the express ground that it was leading in form. It was then restated as follows: ‘! State what these tools might be used for.” Objection was made that this was leading, incompetent, irrelevant, and immaterial; that it asked for a conclusion and opinion, and invaded the province of the jury,' “which were the ones to determine for what purpose they can be used.” This was overruled, with the statement that “he may answer if he knows;” and the witness answered, ‘! Burglarizing. ’ ’
The witness Gretten said that, while acting as sheriff, he learned to know the tools and implements commonly used for burglaries and in the commission of burglaries. Over apt objection, including the one that this was not a question for expert evidence, but one for the jury, he was asked to say ‘ ‘ what these exhibits are adapted, designed, and commonly used for.” He answere d, “ B urglarizing. ’ ’
Kelso was thus allowed to say that, in his judgment, the keys in question were not such as are commonly used by people in legitimate ways. He was allowed to sáy that these keys were tools “used commonly for the'purpose of burglarizing.” He was allowed to answer a question as to “what these tools might be used for,” by answering, “Burglarizing.” For some reason, while this was permitted as to Kelso, the witness Gretten was not allowed to say “what these exhibits might be used for.” He was, however, permitted to say that the keys “were adapted, designed, and commonly used for burglarizing.”
I cannot escape the conclusion that this testimony was improperly received. If it was matter of expert knowledge, it is my opinion the witnesses had not qualified themselves to speak. If, on the other hand, the matter inquired about was one of common knowledge, then it was not to be spoken to by an expert, no matter how well qualified generally; and it was for the jury *32to answer for itself the questions that had been propounded to these witnesses.
1-a
It is suggested that no advantage can be taken of these rulings, because of lack of formal presentation on appeal. I am inclined to think the rules of presentation were sufficiently complied with. In the fifth assignment, it is said:
“Defendant complains that the court erred in allowing the witness Kelso to testify that the keys ‘were such instruments and tools as were commonly used to commit the crime of burglary.’ ” (See pages 8, 9, 10, 11, and 12 of appellant’s abstract.)
The witness Gretten was asked the same questions as to what these keys are commonly used for, and for what purpose they could be used. (See pages 21 to 23 of appellant’s abstract.) In the argument upon these assignments, it is said:
“In allowing the expert evidence of the witness Kelso to testify that the keys were made from certain materials, and in further allowing said witness to testify that they were such instruments and tools as were commonly used to commit the crime of burglary, * * * an examination of these questions, particularly with this witness Kelso, seems to counsel to be absolutely and unconditionally unfair and prejudicial, because it has invaded the province of the jury. The fact that a man has been on the police force and worn a star and a police helmet for a couple of years, who was before that a common day laborer, that he should have an expert knowledge way beyond the common observation and experience of men of real business affairs, such as we have in a country jury, we think is crowding the mourners a little too hard. * * * To say to us that he was qualified to say that these ‘are tools which are commonly used by burglars’ is absolutely wrong. * * * The jury could tell as well for what purpose these were adapted.”
Concede that, if the rules of presentation are in no wise relaxed, it is probably true that this assignment technically does not, in specific words, cover all that is, in fact, erroneous. But be that as it may, we have frequently relaxed the strictness of the rules of presentation in aid of liberty, and I can see no good *33reason why an exception should be made in this ease. We have so waived in State v. Walters, 178 Iowa 1108, and in State v. McAninch, 172 Iowa 96, at 99.
II. The majority holds that finding of burglar’s tools hidden in a tile at the top of a kitchen wall in a large basement which has two rooms raises a presumption which sends to the jury the question whether these tools were in the possession of one who is a tenant and the successor of other tenants, and where others were in possession of the building with him, and had present opportunity so to hide the tools where they were hidden. If that be sound, then the same presumption must exist, and send the question of guilty possession to the jury, where two men rent a farm, and burglar’s tools are later found buried under the soil of the farm. It is no answer to say that the finding of liquor in possession of defendant raises a presumption that he kept same for an unlawful purpose. That is, to begin with, a statute provision. In the next place, the statute presumption arises when the liquors are found in possession, and the statute does not -say what constitutes such possession. In other words, whatever may be the rule where such tools are foxmd in the possession of a party, that does not settle that finding these tools in this hollow tile constitutes finding them in possession of this tenant.
Nor is it an answer that a presumption of guilt arises from recent possession of stolen property. The rule creating such presumption also fails to define what is possession and presupposes possession; and, as there is no way of telling from the evidence when these keys were placed in the tile, therefore there is no evidence that, if there was possession, it began soon after the offense charged was committed.
Nor is it an answer to say that, if defendant be not convicted because others had access and opportunity to hide these keys where they were hidden, it could well happen that neither he nor any other person could be convicted, and that the law might fall between the two stools. No law demands that somebody must be punished; and it is quite in the contemplation of the law that sometimes the rules of evidence which are best for the greatest number do xvork that a guilty person goes without *34punishment. No matter if all and any concerned escape punishment, that should not abrogate the salutary rule that, where the evidence is in equipoise, the defendant must prevail, even in a civil suit. If one claiming to be an administrator brought suit for conversion, and his right to sue were challenged on the ground that he was not an administrator, and the evidence pointed as much to another as it did to plaintiff as being administrator, the plaintiff would be defeated, although the same argument would defeat the other claimant to the 'administrator-ship. The fact that a jury cannot say from the evidence which of two is guilty is no justification for convicting the defendant before it, but is a reason for acquitting him.
III. In the trial of this case, defendant attempted to follow and rely upon State v. Strum, 184 Iowa 1165, 1172, and he was given the benefit of the rule in the Strum case. The State has not appealed. Therefore, it is purely gratuitous, the writing of a dictum, and going out of the road of what is here for decision, to overrule the Strum case before the ink in its report is fairly dry. And it is as much error and a gratuitous dictum to overrule State v. Lewis, 139 Iowa 405, at 408, which has stood unchallenged for long years, and upon which the Strum case is based. Aside from these considerations, the merits demand that neither the Strum case nor the Lewis case should be overruled. The Strum case clearly fixes its own limitations by its analysis of State v. Stansberry, 182 Iowa 908. And as thus limited, it merely declares that, where the charge is receiving stolen goods knowingly, and the defendant states in open court that all he denies is that he ever bought, and that, if the jury finds he has bought, he admits the buying was with guilty intent, that then it is error to permit the State to show that defendant made other purchases of like goods. It was confessed in the Strum case that such evidence is admissible for nothing except to show guilty knowledge. And it was thereupon held that there could be no legitimate reason for forcing such evidence upon tlie consideration of an untrained jury, when its only proper purpose was to prove what was confessed. It is now said that there should be a discretion as to whether such testimony of other purchases should be received. Why? For whom and for what should such discretion be permitted? For use by just one kind *35of lawyer. Tbe sort of lawyer tbat would put in evidence of other purchases on the pretense that it was done to prove intent, although he knew intent was confessed, the purpose being, in fact, the hope that the jury would treat this evidence, not as mere evidence of intent, but as tending to prove that the par% ticular purchase charged in the indictment had been made. Decisions of this court which leave to the State every legitimate right it has should not be overruled to give pettifoggers a chance to which they are not entitled, — a chance to take away liberty wrongfully because juries reason as juries do.